Name: 77/147/EEC: Commission Decision of 29 December 1976 authorizing the Federal Republic of Germany to restrict the marketing of seed of certain varieties of agricultural plant species (Only the German text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: means of agricultural production;  Europe;  plant product;  marketing
 Date Published: 1977-02-18

 Avis juridique important|31977D014777/147/EEC: Commission Decision of 29 December 1976 authorizing the Federal Republic of Germany to restrict the marketing of seed of certain varieties of agricultural plant species (Only the German text is authentic) Official Journal L 047 , 18/02/1977 P. 0066 - 0067COMMISSION DECISION of 29 December 1976 authorizing the Federal Republic of Germany to restrict the marketing of seed of certain varieties of agricultural plant species (Only the German text is authentic) (77/147/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 70/457/EEC of 29 September 1970 on the common catalogue of varieties of agricultural plant species (1), as last amended by Council Directive 73/438/EEC of 11 December 1973 (2), and in particular Article 15 (2) and (3) thereof, Having regard to the application lodged by the Federal Republic of Germany, Whereas, under Article 15 (1) of the said Directive, seed and propagating material of varieties of agricultural plant species which have been officially accepted during the year 1974 in one or more of the Member States and which fulfil the conditions provided for in this Directive are, after 31 December 1976, no longer subject to any marketing restrictions relating to variety within the Community; Whereas, however, Article 15 (2) of the said Directive provides that a Member State may be authorized upon application to prohibit the marketing of seed and propagating material of certain varieties; Whereas the Federal Republic of Germany has applied for such authorization in respect of varieties of cereals; Whereas the varieties of maize have not been the subject of official growing trials in the Federal Republic of Germany for the purpose of the German application ; whereas the varieties of maize concerned have an FAO maturity class index of 350 or over ; whereas it is well known that the varieties of maize which have an FAO maturity class index of 350 or over at present are not yet suitable for cultivation in the Federal Republic of Germany (Article 15 (3) (c), second case thereof); Whereas, therefore, the application of the Federal Republic of Germany in respect of all these varieties should be granted in full; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Seed and Propagating Material for Agriculture, Horticulture and Forestry, HAS ADOPTED THIS DECISION: Article 1 The Federal Republic of Germany shall be authorized to prohibit the marketing in all of its territory of seed of the following varieties listed in the 1977 common catalogue of varieties of agricultural plant species: Cereals Zea mais L. Armada 452 Atlas UC 2900 Brio "Asgrow 42" Champion "Pag 40" Cresus "Pag 36 S" Dedalo Defi "Pag 50 HT" Dekalb XL 373 Diamant UC 5200 Eclair "Pag 51" Funk's G 23377 Funk's G 68004 Funk's G 68244 Funk's G Aster (1)OJ No L 225, 12.10.1970, p. 1. (2)OJ No L 356, 27.12.1973, p. 79. Galeria Hybridor 464 Hybridor 573 Hybridor 609 Hybridor 664 Hybridor 703 Hybridor 743 Isonzo Jaguar UC 8700 Kelly UC 3300 Kobe UC 3600 Pactole "Inra 621" Peruviano Plata TV 28 Regina Roffi 730 RX 59 RX 76 RX 78 RX 82 RX 84 RX 86 Saturno TV 33 Saturno TV 34 Silver U 333 Tiger Tritone Ulisse. Article 2 The authorization given in Article 1 shall be withdrawn once it is established that the conditions thereof are no longer being satisfied. Article 3 The Federal Republic of Germany shall notify the Commission of the date from which it is making use of the authorization given under Article 1 and the detailed methods to be followed. The Commission shall inform the other Member States thereof. Article 4 This Decision is addressed to the Federal Republic of Germany. Done at Brussels, 29 December 1976. For the Commission P.J. LARDINOIS Member of the Commission